Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1133 Page 1 of 6



   1    James T. Ryan, Esq. (SBN 210515)
   2    JAMES T. RYAN, P.C.
        1110 Glenville Dr. # 307
   3    Los Angeles, California 90035
   4    Tel: 310.990.2889
        Email: jr@jamestryan.com
   5
   6    For Plaintiff LA JOLLA SPA MD, INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        SOUTHERN DISTRICT OF CALIFORNIA
  10
        LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
  11
  12          Plaintiff,                    DECLARATION OF JAMES T. RYAN
                            vs.             IN SUPPORT OF MOTION FOR
  13                                        SANCTIONS AGAINST DEFENDANT’S
        AVIDAS PHARMACEUTICALS,             COUNSEL
  14    LLC, a limited liability company;
        and DOES 1 through 10 inclusive,    Judge: Hon. William V. Gallo
  15                                        Date: August 16, 2019
  16          Defendants.                   Time: 9:00 a.m.
                                            Courtroom: 2B
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1134 Page 2 of 6



   1                         DECLARATION OF JAMES T. RYAN
   2           I, James T. Ryan, declare as follows:
   3         1.     I am counsel of record for Plaintiff La Jolla Spa MD, Inc. I have
   4   personal knowledge of the following facts.
   5         2.     Exhibit 1 is a true and correct copy of the May 3, 2019 non-
   6   confidential transcript of the 30(b)(6) deposition of Avidas Pharmaceuticals, LLC
   7   (“Transcript”). I personally prepared for, travelled for and took the deposition.
   8                                 Meet-and-Confer Efforts
   9         3.     I received the Transcript on May 20, 2019. On May 23, 2019, I
  10   emailed Julie Chovanes in an attempt to initiate a meet-and-confer discussion about
  11   Plaintiff’s intent to file a motion for sanctions. I asked her when she would be
  12   available the following day to discuss. I briefly explained the legal and factual
  13   basis for the motion in my email.
  14         4.     On May 24, 2019, Ms. Chovanes replied and stated that she was
  15   unavailable to discuss until the following Thursday (May 30) between 10 a.m. and
  16   2 p.m. (her time). In reply, I explained to Ms. Chovanes that we were required to
  17   bring the dispute to the attention of the Court under the Chambers Rules and that
  18   the following Thursday would be too late. I also attached a chart of page and line
  19   numbers from the Transcript for the objections at issue. Ms. Chovanes replied and
  20   stated she was unavailable to discuss that day and reiterated that she was not
  21   available until the following Thursday. I called the Court to inform of the dispute
  22   and to advise that Ms. Chovanes was unavailable until the following Thursday. I
  23   was told that I would receive a call back later that day or on May 28.
  24         5.     On May 28, 2019, I received a call from Judge Gallo’s Chambers
  25   informing me to have the meet-and-confer discussion on Thursday (May 30) and to
  26   advise the Court if the parties are unable to resolve the dispute. Immediately
  27   thereafter, I emailed Ms. Chovanes and told her I would call her at noon on May 30
  28

                                                 2
Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1135 Page 3 of 6



   1   (her time), which was between the times she proposed, i.e., 10 a.m. and 2 p.m. (her
   2   time).
   3            6.   On May 29, 2019, Ms. Chovanes replied and stated she was not
   4   available to discuss at noon on May 30. After a few email exchanges, Ms.
   5   Chovanes told me she would let me know when she was prepared to meet and
   6   confer. I replied via email told her that I would inform the Court that she was not
   7   prepared to meet and confer.
   8            7.   On May 30, 2019, I called Judge Gallo’s Chambers to advise that the
   9   meet-and-confer discussion was not going to take place that day and that Ms.
  10   Chovanes was unprepared to discuss. Thereafter, I emailed Ms. Chovanes and
  11   asked when she would be available to meet-and-confer by telephone. I also advised
  12   her that I planned on making a request to the Court that I be permitted to file the
  13   motion without further meet-and-confer efforts if she did not give me a date that
  14   she would participate in a meet and confer. Since sending that final email on May
  15   30, I have not heard from Ms. Chovanes.
  16                                      Attorney’s Fees
  17            8.   Below is the description of the expended and anticipated attorney
  18   hours related to taking the deposition of Avidas and the Motion for Sanctions:
  19
  20    Date          Time    Amount        Description
  21    3/20/19       0.5     $200.00       Begin to prepare deposition questions for
  22                                        Avidas deposition
  23    4/28/19       0.5     $200.00       Continue to prepare deposition questions for
  24                                        Avidas deposition and pull exhibits for
  25                                        deposition
  26
  27
  28

                                                  3
Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1136 Page 4 of 6



   1
        4/30/19     4.0    $1,600.00   Continue to prepare deposition questions for
   2
                                       Avidas deposition and pull exhibits for
   3
                                       deposition
   4
        5/2/19      7.9    $3,160.00   Travel from Los Angeles to Philadelphia for
   5
                                       deposition of Avidas
   6
        5/3/19      8.0    $3,200.00   Prepare for and take deposition of Avidas;
   7
                                       Calls with D. York during and after
   8
                                       deposition
   9
        5/4/19      8.4    $3,360.00   Travel from Philadelphia to Los Angeles for
  10
                                       deposition of Avidas
  11
        5/21/19     2.0    $800.00     Read and analyze M. Gardner deposition for
  12
                                       objections and other impermissible conduct;
  13
                                       Prepare preliminary chart of same
  14
        5/23/19     0.2    $80.00      Email J. Chovanes regarding Plaintiff’s intent
  15
                                       to file a motion for sanctions regarding
  16
                                       conduct at M. Gardner deposition and request
  17
                                       to meet and confer
  18
        5/24/19     0.7    $280.00     Exchange emails with J. Chovanes regarding
  19
                                       meet and confer on potential motion for
  20
                                       sanctions and her unavailability to meet and
  21
                                       confer until the following week; Call with J.
  22
                                       McGrath re: whether she would jointly call
  23
                                       chambers due to J. Chovanes’ unavailability;
  24
                                       Call with Judge Gallo’s chambers regarding
  25
                                       Avidas’ counsel unwillingness to place a joint
  26
                                       call to chambers
  27
  28

                                            4
Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1137 Page 5 of 6



   1
        5/28/19     0.1    $40.00      Receive call from Judge Gallo’s chambers;
   2
                                       Email J. Chovanes regarding meeting and
   3
                                       conferring to meet her availability
   4
        5/29/19     0.4    $160.00     Exchange multiple emails with J. Chovanes
   5
                                       regarding attempt to meet and confer and her
   6
                                       continuing unavailability and unpreparedness
   7
        5/30/19     0.4    $160.00     Place call to Judge Gallo’s chambers
   8
                                       regarding J. Chovanes’ unpreparedness to
   9
                                       engage in meet and confer; Email J. Chovanes
  10
                                       to follow up again; Receive call from Judge
  11
                                       Gallo’s chambers; Call with D. York re:
  12
                                       expenses for Philadelphia trip
  13
        5/31/19     5.4    $2,160.00   Receive and review Judge Gallo’s order
  14
                                       granting leave to file Motion for Sanctions
  15
                                       and calendar deadlines; Email D. York re:
  16
                                       expenses from Philadelphia trip; Begin to
  17
                                       draft Motion for Sanctions; Conduct legal
  18
                                       research regarding same; Review and select
  19
                                       video clips as evidence for Motion and update
  20
                                       chart of objections and other impermissible
  21
                                       conduct
  22
        6/4/19      0.8    $320.00     Begin to draft declarations of J. Ryan and D.
  23
                                       York in support of Motion
  24
        6/5/19      1.3    $520.00     Continue to draft declaration of D. York;
  25
                                       Continue to review and select video clips as
  26
                                       evidence for Motion re: objections and other
  27
                                       impermissible conduct
  28

                                            5
Case 3:17-cv-01124-MMA-WVG Document 93-5 Filed 06/11/19 PageID.1138 Page 6 of 6



   1
        6/10/19      2.8      $1,120.00     Call with D. York; Revise and update
   2
                                            declaration of D. York (2x); Continue to draft
   3
                                            and finalize declaration of J. Ryan; Continue
   4
                                            to review and select video clips as evidence
   5
                                            for Motion re: objections and other
   6
                                            impermissible conduct; Prepare Notice of
   7
                                            Lodgment; Finalize Notice of Motion and
   8
                                            Memorandum of Points and Authorities
   9
        anticipated 3.0       $1,200.00     Analyze Opposition; Research legal
  10
                                            authorities cited; Draft Reply
  11
        anticipated 7.0       $2,800.00     Prepare for, travel to and attend hearing in
  12
                                            San Diego
  13
                     53.4     $21,360.00 Total Fees
  14
  15
             9.     I charge La Jolla Spa $400.00 per hour for my services in this case. I
  16
       am a 2000 graduate of Pepperdine University School of Law. I have been practicing
  17
       law for 19 years in state and federal courts located in Southern California. Since I
  18
       became licensed to practice law in December 2000, I have primarily practiced in
  19
       the areas of entertainment and business litigation. I am informed and believe that
  20
       my hourly rate for this case is commensurate with other attorneys of my similar
  21
       experience and background practicing in the Southern District of California.
  22
             I declare the foregoing under penalty of perjury under the laws of the United
  23
       States. Executed on June 11, 2019 at Los Angeles, California.
  24
  25                                          /s James T. Ryan
  26                                          __________________________________
                                              James T. Ryan
  27
  28

                                                 6
